DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated August 31, 2022.  Claims 1, 3, 5, 7, 10, 12, 14, 19, and 20 are currently amended and claims 21-31 are new.  Claims 1, 3, 5, 7, 10, 12, 14, 19, and 20-31 are pending in the application and have been fully considered by Examiner.    
Claims 5, 12, and 19 contain allowable subject matter.
Applicant's arguments with respect to the prior art rejections have been considered, but are moot in view of the new grounds of rejection presented herein.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: “a workflow generator configured to generate a user interface...” in claim 20.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 29, it is dependent on canceled claim 15 and it is unclear what claim it should depend from. For purposes of compact prosecution only, claims 29 has been interpreted as depending from claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, 10, 14, 20, 21, 22, 24, 25, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Raghupathy et al. 20200159653 (hereinafter Raghupathy) in view of Toyama et al. 20140181042 (hereinafter Toya) and Biswas et al. 20190095320 (hereinafter Biswas).

	With respect to claim 1, Raghupathy discloses A method for automatically generating a test user account, the method comprising: 
	receiving, by one or more computing devices, a selection of a product of interest from among a list of products offered (e.g., Figs. 1-3 and associated text, e.g., [0052] For example, the human tester may select the dropdown button 504 to expand the list of user account configurations and/or the list of use-case scenarios for selection. Referring back to FIG. 3, the process 300 then derives (at step 310) a user account configuration based on the use-case scenario and generates (at step 315) user account configuration data based on the user account configuration. For example, upon receiving a selection of a particular user account configuration and/or a use-case scenario from the human tester via the plug-in interface 500, the browser plug-in 214 may transmit the selection to the scenario testing module 132 [receiving, by one or more computing devices, a selection of a product of interest from among a list of products offered]. The scenario testing module 132 may then derive a user account configuration based on the selection; see also [0021] and [0049].); 
	determining based on the selected product of interest, fields displayed via a user interface to be filled with information corresponding to portions of computer-executable code under test during a code-testing phase, the information stored [in a distributed manner on a plurality of servers] (e.g., Figs. 1-3 and associate text, e.g., [0060], Referring back to FIG. 3, after a user account is created in the staging environment [based on the selected product of interest], the process 300 presents (at step 320) user credentials of the user account [information corresponding to the portions of the computer-executable code] on a user interface and logs (at step 325) a device in to the user account.... For example, the human tester may use the web browser 212 of the device 170 to go to an account log in page (e.g., by typing the network address for the account log in page “testing.paypal.com” provided by the web server 252 in the webpage address input area 404 of the web browser 212), and type in the login name and password presented in the plug-in interface 500 [fields displayed via a user interface to be filled with information corresponding to portions of computer-executable code under test during a code-testing phase]; see also [0021].); 
	requesting [one or more permissions] to access [the plurality of servers] responsive to the selection, [the one or more permissions] granting access to the information corresponding to the portions of the computer-executable code and enabling the fields displayed via the user interface to be filled with portions of the information corresponding to the portions of the computer-executable code (e.g., Figs. 1-3 and associated text, e.g., [0060], Referring back to FIG. 3, after a user account is created in the staging environment [responsive to the selection], the process 300 presents (at step 320) user credentials of the user account [information corresponding to the portions of the computer-executable code] on a user interface and logs (at step 325) a device in to the user account. For example, after inserting the user account configuration data into the database 256 to create the new user account and the new credit card object [responsive to the selection], the scenario testing manager 202 may transmit the user credentials (e.g., the user name and the password) of the user account [information corresponding to the portions of the computer-executable code] to the browser plug-in 215 of the device 170 for presenting on the plug-in interface 500.... For example, the human tester may use the web browser 212 of the device 170 to go to an account log in page (e.g., by typing the network address for the account log in page “testing.paypal.com” provided by the web server 252 in the webpage address input area 404 of the web browser 212), and type in the login name and password presented in the plug-in interface 500 [enabling the fields displayed via the user interface to be filled with portions of the information corresponding to the portions of the computer-executable code].); 
	retrieving a test data set for the portions of the information corresponding to the portions of the computer-executable code under test (e.g., Figs. 1-3 and associated text, e.g., [0065] In some embodiments, the testing module 204 may work with the browser 212 of the device 170 and/or the mobile application 216 of the device 180 to perform the workflow according to the use-case scenario.... For example, for the “link your bank” workflow, the testing module 204 may determine that the “link your bank” workflow is associated with a series of pages (e.g., webpages) [test data set], including a first page that prompts the human tester to provide information such as a name of the bank and an account number, a second webpage (after the user provide the bank name and the account number) that prompts the human tester to provide private information of the bank account (e.g., an account balance, user credentials, etc.), and a third webpage (after verifying the private information of the bank account) that notifies the human tester that the bank account has been linked to the user account; see also [0063-64].); and 
	constructing a test account based on the test data set (e.g., Figs. 1-3 and associated text, e.g., [0065], In the example where the use-case scenario involves linking a new bank account to the user account, the software instructions may cause the browser 212 and/or the mobile application 216 to transmit a request to the web server 252 and/or the service application server 254 to initiate the “link your bank” functionality as if the button 708 is selected. The software instructions may then cause the browser 212 and/or the mobile application 216 to go through the pages associated with the “link your bank” workflow, submit the necessary information (e.g., a name of the bank, a bank account number, etc.) in the corresponding fields in the pages, and submitting the information to the web server 252 and/or the service application server 254 [constructing a test account based on the test data set].). 
	Raghupathy does not appear to explicitly disclose in a distributed manner on a plurality of servers or the plurality of servers.  However, this is taught in analogous art, Toyama (e.g., [0004] A distributed database which improves the performance of data writing/reading by distributing data into a plurality of nodes and enhancing parallelism is a storage system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Toyama because it “improves the performance,” as suggested by Toyama (see [0004]).
Although Raghupathy discloses requesting and granting access to account credentials, i.e. requesting and granting access to information corresponding to the portions of the computer-executable code (see above), and further discloses that the system uses authentication credentials (see [0045], a user may have identity attributes stored with the service provider server 130, and the user may have credentials to authenticate or verify identity with the service provider server 130. In various aspects, the user attributes may be passed to the service provider server 130 as part of a login, search, selection, purchase, and/or payment request, and the user attributes may be utilized by the service provider server 130 to associate the user with one or more particular user accounts maintained by the service provider server 130.), it does not appear to explicitly disclose one or more permissions.  However, this is taught in analogous art, Biswas (e.g., Figs. 1-2 and associated text, e.g., [0113], the user identity repository 209 can associate users of the tenant 220 with the tenant account, which can associate the user accounts of the users with the tenant account as well. The association of user accounts to tenant accounts may be used in various ways, such as retrieving information about the user activity of the tenant's users. In some examples, the tenant account's credentials with the service provider 230 may be used to log into the service provider 230 to retrieve activity data for user accounts that are associated with the tenant account; see also [0105].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Biswas because the user credentials of Raghupathy, i.e. information corresponding to the portions of the computer-executable, should not be publicly available, and the invention of Biswas provides an effective means to securely access account data.

	With respect to claim 7, Raghupathy discloses A non-transitory computer-readable medium instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations for automatically generating a test user account in a code-testing environment (e.g., Figs. 1-3 and 8 along with associated text, e.g., [0071], Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to the processor 814 for execution.), the operations comprising: 
	receiving a selection of a product of interest from among a list of products offered (e.g., Figs. 1-3 and associated text, e.g., [0052] For example, the human tester may select the dropdown button 504 to expand the list of user account configurations and/or the list of use-case scenarios for selection. Referring back to FIG. 3, the process 300 then derives (at step 310) a user account configuration based on the use-case scenario and generates (at step 315) user account configuration data based on the user account configuration. For example, upon receiving a selection of a particular user account configuration and/or a use-case scenario from the human tester via the plug-in interface 500, the browser plug-in 214 may transmit the selection to the scenario testing module 132 [receiving, by one or more computing devices, a selection of a product of interest from among a list of products offered]. The scenario testing module 132 may then derive a user account configuration based on the selection; see also [0021] and [0049].); 
	determining, based on the selected product of interest, fields displayed via a user interface to be filled with information corresponding to portions of computer-executable code under test during a code-testing phase, the information stored [in a distributed manner on a plurality of servers] (e.g., Figs. 1-3 and associate text, e.g., [0060], Referring back to FIG. 3, after a user account is created in the staging environment [based on the selected product of interest], the process 300 presents (at step 320) user credentials of the user account [information corresponding to the portions of the computer-executable code] on a user interface and logs (at step 325) a device in to the user account.... For example, the human tester may use the web browser 212 of the device 170 to go to an account log in page (e.g., by typing the network address for the account log in page “testing.paypal.com” provided by the web server 252 in the webpage address input area 404 of the web browser 212), and type in the login name and password presented in the plug-in interface 500 [fields displayed via a user interface to be filled with information corresponding to portions of computer-executable code under test during a code-testing phase]; see also [0021].); 
	requesting [one or more permissions] to access [the plurality of servers] responsive to the selection, [the one or more permissions] granting access to the information corresponding to the portions of the computer-executable code and enabling the fields displayed via the user interface to be filled with portions of the information corresponding to the portions of the computer-executable code (e.g., Figs. 1-3 and associated text, e.g., [0060], Referring back to FIG. 3, after a user account is created in the staging environment [responsive to the selection], the process 300 presents (at step 320) user credentials of the user account [information corresponding to the portions of the computer-executable code] on a user interface and logs (at step 325) a device in to the user account. For example, after inserting the user account configuration data into the database 256 to create the new user account and the new credit card object [responsive to the selection], the scenario testing manager 202 may transmit the user credentials (e.g., the user name and the password) of the user account [information corresponding to the portions of the computer-executable code] to the browser plug-in 215 of the device 170 for presenting on the plug-in interface 500.... For example, the human tester may use the web browser 212 of the device 170 to go to an account log in page (e.g., by typing the network address for the account log in page “testing.paypal.com” provided by the web server 252 in the webpage address input area 404 of the web browser 212), and type in the login name and password presented in the plug-in interface 500 [enabling the fields displayed via the user interface to be filled with portions of the information corresponding to the portions of the computer-executable code].); 
	retrieving, a test data set for the portions of the information corresponding to the portions of the computer-executable code under test (e.g., Figs. 1-3 and associated text, e.g., [0065] In some embodiments, the testing module 204 may work with the browser 212 of the device 170 and/or the mobile application 216 of the device 180 to perform the workflow according to the use-case scenario.... For example, for the “link your bank” workflow, the testing module 204 may determine that the “link your bank” workflow is associated with a series of pages (e.g., webpages) [test data set], including a first page that prompts the human tester to provide information such as a name of the bank and an account number, a second webpage (after the user provide the bank name and the account number) that prompts the human tester to provide private information of the bank account (e.g., an account balance, user credentials, etc.), and a third webpage (after verifying the private information of the bank account) that notifies the human tester that the bank account has been linked to the user account; see also [0063-64].); and 
	constructing a test account based on the test data set (e.g., Figs. 1-3 and associated text, e.g., [0065], In the example where the use-case scenario involves linking a new bank account to the user account, the software instructions may cause the browser 212 and/or the mobile application 216 to transmit a request to the web server 252 and/or the service application server 254 to initiate the “link your bank” functionality as if the button 708 is selected. The software instructions may then cause the browser 212 and/or the mobile application 216 to go through the pages associated with the “link your bank” workflow, submit the necessary information (e.g., a name of the bank, a bank account number, etc.) in the corresponding fields in the pages, and submitting the information to the web server 252 and/or the service application server 254 [constructing a test account based on the test data set].).
	Raghupathy does not appear to explicitly disclose in a distributed manner on a plurality of servers or the plurality of servers.  However, this is taught in analogous art, Toyama (e.g., [0004] A distributed database which improves the performance of data writing/reading by distributing data into a plurality of nodes and enhancing parallelism is a storage system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Toyama because it “improves the performance,” as suggested by Toyama (see [0004]).
Although Raghupathy discloses requesting and granting access to account credentials, i.e. requesting and granting access to information corresponding to the portions of the computer-executable code (see above), and further discloses that the system uses authentication credentials (see [0045], a user may have identity attributes stored with the service provider server 130, and the user may have credentials to authenticate or verify identity with the service provider server 130. In various aspects, the user attributes may be passed to the service provider server 130 as part of a login, search, selection, purchase, and/or payment request, and the user attributes may be utilized by the service provider server 130 to associate the user with one or more particular user accounts maintained by the service provider server 130.), it does not appear to explicitly disclose one or more permissions.  However, this is taught in analogous art, Biswas (e.g., Figs. 1-2 and associated text, e.g., [0113], the user identity repository 209 can associate users of the tenant 220 with the tenant account, which can associate the user accounts of the users with the tenant account as well. The association of user accounts to tenant accounts may be used in various ways, such as retrieving information about the user activity of the tenant's users. In some examples, the tenant account's credentials with the service provider 230 may be used to log into the service provider 230 to retrieve activity data for user accounts that are associated with the tenant account; see also [0105].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Biswas because the user credentials of Raghupathy, i.e. information corresponding to the portions of the computer-executable, should not be publicly available, and the invention of Biswas provides an effective means to securely access account data.

With respect to claim 14, Raghupathy discloses A test account generator comprising (e.g., Figs. 2 and 8 along with associated text, e.g., [0046], a scenario testing module 132 that implements the functionalities of the testing tool as disclosed herein.): 
a memory configured to store operations (e.g., Figs. 2 and 8 along with associated text, e.g., [0070] The components of the computer system 800 also include a system memory component 810 (e.g., RAM), a static storage component 816 (e.g., ROM), and/or a disk drive 818 (e.g., a solid state drive, a hard drive. he computer system 800 performs specific operations by the processor 814 and other components by executing one or more sequences of instructions contained in the system memory component 810; see also [0076].).; and 
one or more processors configured to perform the operations (Id.), the operations comprising: 
receiving a selection of a product of interest from among a [list] of products offered (e.g., Figs. 1-3 and associated text, e.g., [0054], the plug-in interface 500 may include an input area (e.g., an input field) that enables the human tester to provide an account identifier (e.g., a user name, an account number, etc.) of a user account [selection of a product of interest] of the customer in the online environment.); 
determining, based on the selected product of interest, fields displayed via a user interface to be filled with information corresponding to portions of computer-executable code under test during a code-testing phase, the information stored in [in a distributed manner on a plurality of servers] (e.g., Figs. 1-3 and associate text, e.g., [0060], Referring back to FIG. 3, after a user account is created in the staging environment [based on the selected product of interest], the process 300 presents (at step 320) user credentials of the user account [information corresponding to the portions of the computer-executable code] on a user interface and logs (at step 325) a device in to the user account.... For example, the human tester may use the web browser 212 of the device 170 to go to an account log in page (e.g., by typing the network address for the account log in page “testing.paypal.com” provided by the web server 252 in the webpage address input area 404 of the web browser 212), and type in the login name and password presented in the plug-in interface 500 [fields displayed via a user interface to be filled with information corresponding to portions of computer-executable code under test during a code-testing phase]; see also [0021].); 
requesting [one or more permissions] to access [the plurality of servers] responsive to the selection, [the one or more permissions] granting access to the information corresponding to the portions of the computer-executable code and enabling the fields displayed via the user interface to be filled with portions of the information corresponding to the portions of the computer-executable code e.g., Figs. 1-3 and associated text, e.g., [0060], Referring back to FIG. 3, after a user account is created in the staging environment [responsive to the selection], the process 300 presents (at step 320) user credentials of the user account [information corresponding to the portions of the computer-executable code] on a user interface and logs (at step 325) a device in to the user account. For example, after inserting the user account configuration data into the database 256 to create the new user account and the new credit card object [responsive to the selection], the scenario testing manager 202 may transmit the user credentials (e.g., the user name and the password) of the user account [information corresponding to the portions of the computer-executable code] to the browser plug-in 215 of the device 170 for presenting on the plug-in interface 500.... For example, the human tester may use the web browser 212 of the device 170 to go to an account log in page (e.g., by typing the network address for the account log in page “testing.paypal.com” provided by the web server 252 in the webpage address input area 404 of the web browser 212), and type in the login name and password presented in the plug-in interface 500 [enabling the fields displayed via the user interface to be filled with portions of the information corresponding to the portions of the computer-executable code].); 
retrieving, a test data set for the portions of the information corresponding to the portions of the computer-executable code under test (e.g., Figs. 1-3 and associated text, e.g., [0065] In some embodiments, the testing module 204 may work with the browser 212 of the device 170 and/or the mobile application 216 of the device 180 to perform the workflow according to the use-case scenario.... For example, for the “link your bank” workflow, the testing module 204 may determine that the “link your bank” workflow is associated with a series of pages (e.g., webpages) [test data set], including a first page that prompts the human tester to provide information such as a name of the bank and an account number, a second webpage (after the user provide the bank name and the account number) that prompts the human tester to provide private information of the bank account (e.g., an account balance, user credentials, etc.), and a third webpage (after verifying the private information of the bank account) that notifies the human tester that the bank account has been linked to the user account; see also [0063-64].); and 
	constructing a test account based on the test data set (e.g., Figs. 1-3 and associated text, e.g., [0065], In the example where the use-case scenario involves linking a new bank account to the user account, the software instructions may cause the browser 212 and/or the mobile application 216 to transmit a request to the web server 252 and/or the service application server 254 to initiate the “link your bank” functionality as if the button 708 is selected. The software instructions may then cause the browser 212 and/or the mobile application 216 to go through the pages associated with the “link your bank” workflow, submit the necessary information (e.g., a name of the bank, a bank account number, etc.) in the corresponding fields in the pages, and submitting the information to the web server 252 and/or the service application server 254 [constructing a test account based on the test data set].).
Raghupathy does not appear to explicitly disclose in a distributed manner on a plurality of servers or the plurality of servers.  However, this is taught in analogous art, Toyama (e.g., [0004] A distributed database which improves the performance of data writing/reading by distributing data into a plurality of nodes and enhancing parallelism is a storage system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Toyama because it “improves the performance,” as suggested by Toyama (see [0004]).
Although Raghupathy discloses requesting and granting access to account credentials, i.e. requesting and granting access to information corresponding to the portions of the computer-executable code (see above), and further discloses that the system uses authentication credentials (see [0045], a user may have identity attributes stored with the service provider server 130, and the user may have credentials to authenticate or verify identity with the service provider server 130. In various aspects, the user attributes may be passed to the service provider server 130 as part of a login, search, selection, purchase, and/or payment request, and the user attributes may be utilized by the service provider server 130 to associate the user with one or more particular user accounts maintained by the service provider server 130.), it does not appear to explicitly disclose one or more permissions.  However, this is taught in analogous art, Biswas (e.g., Figs. 1-2 and associated text, e.g., [0113], the user identity repository 209 can associate users of the tenant 220 with the tenant account, which can associate the user accounts of the users with the tenant account as well. The association of user accounts to tenant accounts may be used in various ways, such as retrieving information about the user activity of the tenant's users. In some examples, the tenant account's credentials with the service provider 230 may be used to log into the service provider 230 to retrieve activity data for user accounts that are associated with the tenant account; see also [0105].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Biswas because the user credentials of Raghupathy, i.e. information corresponding to the portions of the computer-executable, should not be publicly available, and the invention of Biswas provides an effective means to securely access account data.

With respect to claim 20, Raghupathy discloses A system for generating test accounts (e.g., Fig. 2), the system comprising: 
a test account generation tool configured to automatically generate test accounts (e.g., Figs. 2 and 8 along with associated text, e.g., [0046], a scenario testing module 132 that implements the functionalities of the testing tool as disclosed herein.), the test account generation tool comprising: 
a memory configured to store operations (e.g., Figs. 2 and 8 along with associated text, e.g., [0070] The components of the computer system 800 also include a system memory component 810 (e.g., RAM), a static storage component 816 (e.g., ROM), and/or a disk drive 818 (e.g., a solid state drive, a hard drive. he computer system 800 performs specific operations by the processor 814 and other components by executing one or more sequences of instructions contained in the system memory component 810; see also [0076].); and 
one or more processors configured to perform the operations (Id.), the operations comprising: 
receiving a selection of a product of interest from among a [list] of products offered  (e.g., Figs. 1-3 and associated text, e.g., [0054], the plug-in interface 500 may include an input area (e.g., an input field) that enables the human tester to provide an account identifier (e.g., a user name, an account number, etc.) of a user account [selection of a product of interest] of the customer in the online environment.); 
determining, based on the selected product of interest, fields displayed via a user interface to be filled with information corresponding to portions of computer-executable code under test during a code-testing phase, the fields of information stored [on a plurality of servers] (e.g., Figs. 1-3 and associate text, e.g., [0060], Referring back to FIG. 3, after a user account is created in the staging environment [based on the selected product of interest], the process 300 presents (at step 320) user credentials of the user account [information corresponding to the portions of the computer-executable code] on a user interface and logs (at step 325) a device in to the user account.... For example, the human tester may use the web browser 212 of the device 170 to go to an account log in page (e.g., by typing the network address for the account log in page “testing.paypal.com” provided by the web server 252 in the webpage address input area 404 of the web browser 212), and type in the login name and password presented in the plug-in interface 500 [fields displayed via a user interface to be filled with information corresponding to portions of computer-executable code under test during a code-testing phase]; see also [0021].); 
requesting [one or more permissions] to access the [plurality of servers] responsive to the selection, [the permissions] granting access to the information corresponding to the portions of the computer-executable code and enabling the fields displayed via the user interface to be filled with portions of the information corresponding to the portions of the computer-executable code (e.g., Figs. 1-3 and associated text, e.g., [0060], Referring back to FIG. 3, after a user account is created in the staging environment [responsive to the selection], the process 300 presents (at step 320) user credentials of the user account [information corresponding to the portions of the computer-executable code] on a user interface and logs (at step 325) a device in to the user account. For example, after inserting the user account configuration data into the database 256 to create the new user account and the new credit card object [responsive to the selection], the scenario testing manager 202 may transmit the user credentials (e.g., the user name and the password) of the user account [information corresponding to the portions of the computer-executable code] to the browser plug-in 215 of the device 170 for presenting on the plug-in interface 500.... For example, the human tester may use the web browser 212 of the device 170 to go to an account log in page (e.g., by typing the network address for the account log in page “testing.paypal.com” provided by the web server 252 in the webpage address input area 404 of the web browser 212), and type in the login name and password presented in the plug-in interface 500 [enabling the fields displayed via the user interface to be filled with portions of the information corresponding to the portions of the computer-executable code].); 
retrieving a test data set for the portions of the information corresponding to the portions of the computer-executable code under test (e.g., Figs. 1-3 and associated text, e.g., [0065] In some embodiments, the testing module 204 may work with the browser 212 of the device 170 and/or the mobile application 216 of the device 180 to perform the workflow according to the use-case scenario.... For example, for the “link your bank” workflow, the testing module 204 may determine that the “link your bank” workflow is associated with a series of pages (e.g., webpages) [test data set], including a first page that prompts the human tester to provide information such as a name of the bank and an account number, a second webpage (after the user provide the bank name and the account number) that prompts the human tester to provide private information of the bank account (e.g., an account balance, user credentials, etc.), and a third webpage (after verifying the private information of the bank account) that notifies the human tester that the bank account has been linked to the user account; see also [0063-64].); and 
constructing a test account based on the test data set (e.g., Figs. 1-3 and associated text, e.g., [0065], In the example where the use-case scenario involves linking a new bank account to the user account, the software instructions may cause the browser 212 and/or the mobile application 216 to transmit a request to the web server 252 and/or the service application server 254 to initiate the “link your bank” functionality as if the button 708 is selected. The software instructions may then cause the browser 212 and/or the mobile application 216 to go through the pages associated with the “link your bank” workflow, submit the necessary information (e.g., a name of the bank, a bank account number, etc.) in the corresponding fields in the pages, and submitting the information to the web server 252 and/or the service application server 254 [constructing a test account based on the test data set].); and 
a workflow generator configured to generate a user interface, wherein the user interface enables configuration of the test account generation tool (e.g., Figs. 1-3 and 5-7 along with associated text, e.g., [0054], the plug-in interface 500 [user interface] may include an input area (e.g., an input field) that enables the human tester to provide an account identifier (e.g., a user name, an account number, etc.) of a user account of the customer in the online environment. In response to receiving the account identifier, the scenario testing manager 202 may access the online environment (e.g., the accounts database 136) to obtain account data associated with the user account of the customer in the online environment [configuration of the test account generation tool]; [0056], in addition to deriving a user account configuration, the scenario testing manager 202 may also derive a use-case scenario based on data obtained from the online environment; see also [0055]-[0057] and [0064].).
	Raghupathy does not appear to explicitly disclose in a distributed manner on a plurality of servers or the plurality of servers.  However, this is taught in analogous art, Toyama (e.g., [0004] A distributed database which improves the performance of data writing/reading by distributing data into a plurality of nodes and enhancing parallelism is a storage system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Toyama because it “improves the performance,” as suggested by Toyama (see [0004]).
Although Raghupathy discloses requesting and granting access to account credentials, i.e. requesting and granting access to information corresponding to the portions of the computer-executable code (see above), and further discloses that the system uses authentication credentials (see [0045], a user may have identity attributes stored with the service provider server 130, and the user may have credentials to authenticate or verify identity with the service provider server 130. In various aspects, the user attributes may be passed to the service provider server 130 as part of a login, search, selection, purchase, and/or payment request, and the user attributes may be utilized by the service provider server 130 to associate the user with one or more particular user accounts maintained by the service provider server 130.), it does not appear to explicitly disclose one or more permissions.  However, this is taught in analogous art, Biswas (e.g., Figs. 1-2 and associated text, e.g., [0113], the user identity repository 209 can associate users of the tenant 220 with the tenant account, which can associate the user accounts of the users with the tenant account as well. The association of user accounts to tenant accounts may be used in various ways, such as retrieving information about the user activity of the tenant's users. In some examples, the tenant account's credentials with the service provider 230 may be used to log into the service provider 230 to retrieve activity data for user accounts that are associated with the tenant account; see also [0105].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Biswas because the user credentials of Raghupathy, i.e. information corresponding to the portions of the computer-executable, should not be publicly available, and the invention of Biswas provides an effective means to securely access account data.

With respect to claims 3, 10, and 30, Biswas further discloses receiving, based on the requesting the one or more permissions, permission to access [the plurality of servers] without regard to a permission level for the requesting the one or more permissions (e.g., Figs. 1-2 and associated text, e.g., [0113], the user identity repository 209 can associate users of the tenant 220 with the tenant account, which can associate the user accounts of the users with the tenant account as well. The association of user accounts to tenant accounts may be used in various ways, such as retrieving information about the user activity of the tenant's users. In some examples, the tenant account's credentials with the service provider 230 may be used to log into the service provider 230 to retrieve activity data for user accounts that are associated with the tenant account; see also [0105].) and Toyama discloses the plurality of servers (e.g., [0004] A distributed database which improves the performance of data writing/reading by distributing data into a plurality of nodes and enhancing parallelism is a storage system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inventions of Biswas and Toyama for the same reason set forth above with respect to claim 1, 7, and 14.

With respect to claims 21, 24, and 28¸ Raghupathy also discloses wherein the retrieving the test data set is responsive to an indication that the fields displayed via the user interface are filled with the portions of the information corresponding to the portions of the computer-executable code (e.g., Figs. 1-3 and associated text, e.g., [0060], Referring back to FIG. 3, after a user account is created in the staging environment [responsive to the selection], the process 300 presents (at step 320) user credentials of the user account [information corresponding to the portions of the computer-executable code] on a user interface and logs (at step 325) a device in to the user account [responsive to an indication that the fields displayed via the user interface are filled with the portions of the information corresponding to the portions of the computer-executable code]; [0064], As such, the process 300 performs (at step 330) a workflow according to the use-case scenario based on the user account [retrieving the test data set].).

With respect to claims 22, 25, and 31¸ Raghupathy also discloses wherein a test result for the test account simulates a real-world functioning of the selected product of interest (e.g., Fig. 7 and associated text, e.g., [0064], As such, the process 300 performs (at step 330) a workflow according to the use-case scenario [real-world functioning of the selected product of interest] based on the user account; [0065], In the example where the use-case scenario involves linking a new bank account to the user account, the software instructions may cause the browser 212 and/or the mobile application 216 to transmit a request to the web server 252 and/or the service application server 254 to initiate the “link your bank” functionality as if the button 708 is selected; [0066] At step 335, the process reports, on the user interface, one or more defects from performing the workflow. For example, the if any defect is observed by the testing module 204 during the performing of the workflow, the testing module 204 may report the defect(s), for example, on the plug-in interface 500 of the browser plug-in 214.).

Claims 23, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Raghupathy in view of Toyama and Biswas, and further in view of Duda et al. 20130263098 (hereinafter Duda).

	With respect to claims 23, 27, and 29, Raghupathy discloses [modifying at least a portion of the selected product of interest based on] a test result of the test account (e.g., Figs. 3-7 and associated text, e.g., 0066] At step 335, the process reports, on the user interface, one or more defects from performing the workflow [a test result of the test account].).  Although Raghupathy suggests determining a fix for a defective product (e.g., [0014], the online service provider may try to reproduce (e.g., replicate) the defect in the staging environment in order to determine a software fix to the defect.), it does not appear to explicitly disclose actually fixing the reported defect, i.e. modifying at least a portion of the selected product of interest based on. However, this is taught in analogous art, Duda (e.g., Fig. 5 and associated text, e.g., [0024], save the results of the first test that show the faulty rendering, and then make revisions to the target website to try to fix the problem.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Duda because it would allow developers to actually fix defects and verify that the fix does not cause any additional defects.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Raghupathy in view of Toyama and Biswas, and further in view of Sharaf 20130054792 (hereinafter Sharaf).

	With respect to claim 26, testing, [based on] a test result of the test account, at least a portion of another product of interest (e.g., Figs. 3-6 and associated text, e.g., [0027], For example, the testing tool may determine multiple use-case scenarios corresponding to the different functionalities and based on the different user account configurations. The testing tool may present the use-case scenarios on the testing interface for the human tester to select. An example use-case scenario may include a user (who resides in Germany having a user account that is linked to a bank and a credit card, and has a positive account balance) linking a new bank to the user account. Another example use-case scenario may include a user (who resides in South Africa having a user account that is linked to a single bank but no account balance) linking a new credit card to the user account [a portion of another product of interest]. The different use-case scenarios may be presented on the testing interface that enables the human tester to select a particular use-case scenario; [0066] At step 335, the process reports, on the user interface, one or more defects from performing the workflow [test result].).
	Although Raghupathy discloses obtaining a test result of the test account and testing at least a portion of another product of interest (see above), it does not appear to explicitly disclose that the testing is based on the test result. However, this is taught in analogous art, Sharaf (e.g., Fig. 3 and associated text, e.g., [0048], testing can be repeated in this manner for all possible use cases of the cloud-based application. If more use cases remain to be tested and/or developed (the "No" branch of query task 310), then the process 300 returns to task 302 at an appropriate time to accommodate testing of another use case [after getting a result for a first use case, test another use case, i.e. testing based on the result of the first use case].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Sharaf because it provides an effective means to “analyze the overall performance of the entire product,” as suggested by Sharaf (see [0004]).

Allowable Subject Matter
Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement of reasons for indication of allowable subject matter: 
	The prior art of record teaches the general concepts of generating test accounts (see Raghupathy et al. 20200159653; see also Seren et al. 8904239 (see IDS filed on 10/26/20)). However, based on Applicant’s remarks and further search, Examiner has concluded that the specific claim limitations “wherein constructing the test account further comprises a combination of Simple Object Access protocol (SOAP) service calls, Oracle database calls, SQL database calls, Representational state transfer (RESTful) application programming interface (API) calls, T-SYS mainframe emulator communications, third- party data source communications, and scheduler calls,” as recited in claim 5, with similar limitations recited in independent claims 12 and 19, in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Cser et al. 20210390011 discloses means for identifying a root cause for a failure in a wen application.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        



/s. SOUGH/
SPE, AU 2192/2194